JUDGE Ellis
delivered the opinion of the Court.
This was an action of assumpsit, damages laid at $200, Jury rendered a verdict for $30/¶% ; a judgment was thereupon rendered for #34 fW- The defendant in the Court below here assigned as Error—1st, That the Circuit Court had not jurisdiction of the case. It does not appear that a motion for a nonsuit, as in arrest of judgment was made in the Court below. By the Act of 1817, (Laws of Ala. p. 156. sec. 10.) If any suit shall be commenced in any Court for a less sum than such Court can legally take cognizance of, or if any person shall demand a greater sum than is due, on purpose to evade this Act, the plaintiff shall be nonsuited and pay costs. But, “ if the plaintiff, or any other person for him, “ shall make affidavit (to be filed in the Clerk’s office) that “ the sum for which the suit is brought is really due, but “ that for want of proof, or that the time limited for the re- “ covery,” &c. he shall have.verdict, and judgment for what *85appears io be legally proved, &c. It does not appear from the Record, but that this affidavit may have been made. From an established and well known rule of law, this Court is bound to presume that the judgment and proceedings of the Circuit Court were correct, unless the contrary appears from the Record. The first assignment is not sustained. The second assignment is that the judgment is for a greater sum than was fpund by the verdict. For this cause the judgment must be reversed, and judgment rendered here for the amount assessed by the verdict.